office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 ------------ preno-120941-08 uilc 6050p date date third party communication none date of communication not applicable to julie garcia director office of stakeholder partnerships education and communication spec from michael j montemurro chief branch office of associate chief_counsel income_tax accounting subject non-imposition of early termination charges under the servicemembers civil relief act you have inquired whether lessors of motor vehicles lessors are required to issue forms 1099-c cancellation of debt when members of the military exercise their option under the servicemembers civil relief act to terminate a motor_vehicle lease this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent sec_61 of the internal_revenue_code provides that gross_income includes all income from whatever source derived including income_from_discharge_of_indebtedness see sec_61 in addition if a taxpayer is released from an obligation to pay under the terms of an instrument that imposed the obligation to pay the taxpayer realizes an accession of wealth and thus income although it is not income_from_discharge_of_indebtedness see 499_us_573 sec_6050p requires that any applicable_entity that discharges in whole or in part the indebtedness of any person during any calendar_year shall make a return setting forth certain information including the name address and tin of each person whose indebtedness was discharged during such calendar_year the date of the discharge and the amount of the indebtedness discharged this information is provided on a form 1099-c cancellation of debt preno-120941-08 it is our understanding that generally a motor_vehicle lease requires lessees who terminate the lease early to pay an early termination charge you have inquired as to the tax treatment of this early termination charge with respect to termination of motor_vehicle leases by members of the military under the servicemembers civil relief act sec_305 of the servicemembers civil relief act scra pub_l_no 117_stat_2848 u s c app sec_535 allows a lessee on a lease described in sec_305 of a motor_vehicle to terminate the lease at any time after i the lessee’s entry into military service or ii the date of the lessee’s military orders described in sec_305 for example if a lessee while in military service executes a motor_vehicle lease and thereafter receives military orders to deploy with a military unit for a period of not less than days the lessee may terminate the lease under the scra the rents or lease amounts unpaid for the period preceding the effective date of the lease termination must be paid on a prorated basis however the scra also specifically provides that in the case of a motor_vehicle lease a lessor may not impose an early termination charge thus if a member of the military servicemember exercises his or her option to terminate a motor_vehicle lease in accordance with the scra then the lessor cannot impose an early termination charge because the lessor cannot impose the early termination charge on the servicemember under the scra in the first instance the servicemember owes nothing to the lessor due to the early termination of the motor_vehicle lease consequently servicemembers who exercise their option under the scra to terminate a motor_vehicle lease early do not have discharge_of_indebtedness income under sec_61 or any other form of income with respect to the early termination charge they are not required to pay therefore applicable entities should not issue forms 1099-c in these circumstances this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions sec_305 of the scra u s c app sec_535 states rents or lease amounts unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis in the case of a lease of a motor_vehicle lease the lessor may not impose an early termination charge but any taxes summonses and title and registration fees and any other obligation and liability of the lessee in accordance with the terms of the lease including reasonable charges to the lessee for excess wear use and mileage that are due and unpaid at the time of termination of the lease shall be paid_by the lessee italics added
